UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4252


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WALTER LLOYD BLAIR,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:08-cr-00505-PJM-1)


Submitted:   January 15, 2013             Decided:   January 30, 2013


Before TRAXLER, Chief Judge, and WILKINSON and WYNN, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Walter Lloyd Blair, Appellant Pro Se. Rod J. Rosenstein, United
States Attorney, James A. Crowell IV, Assistant United States
Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            A jury convicted Walter Lloyd Blair on eight counts of

concealment       money    laundering,            in        violation        of     18     U.S.C.A.

§ 1956(a)(1)(B)(i) (West 2000 & Supp. 2012) (Counts 1 through

8); one count of money laundering, in violation of 18 U.S.C.A.

§ 1957(a)   (West     2000       &    Supp.    2012)         (Count     9);       one     count    of

witness    tampering,       in       violation         of    18     U.S.C.        § 1512    (2006)

(Count 10); one count of obstructing justice, in violation of 18

U.S.C. § 1503(a) (2006) (Count 11); one count of making a false

statement, in violation of 18 U.S.C. § 1001(a)(2) (2006) (Count

12); and two counts of failing to file an income tax return, in

violation of 26 U.S.C. § 7203 (2006) (Counts 13 and 14).                                          The

district    court         sentenced          Blair          to      ninety-seven            months’

imprisonment       each    on        Counts    1       through         11;        sixty     months’

imprisonment on Count 12; and twelve months’ imprisonment each

on Counts 13 and 14, all to be served concurrently.                                             Blair

appealed    his    convictions          on    several            counts.           By     published

decision,   this     court       reversed         Count          11,   the    obstruction          of

justice conviction, affirmed the other challenged convictions,

and   remanded     “for    resentencing            in       light      of    this        decision.”

United States v. Blair, 661 F.3d 755, 775 (4th Cir. 2011), cert.

denied, 132 S. Ct. 2740 (2012).

            On    remand,        the    district            court      reimposed          the   same

sentence on the surviving counts.                           Blair appeals, challenging

                                              2
his convictions and sentence.             However, absent circumstances not

present here, the mandate rule precludes “relitigation of issues

expressly   or   impliedly       decided       by   the    appellate     court,”       and

“litigation of issues decided by the district court but foregone

on appeal.”      United States v. Bell, 5 F.3d 64, 66 (4th Cir.

1993); see United States v. Pileggi, ___ F.3d ___, ___, 2013 WL
14305, at *4 (4th Cir. Jan. 2, 2013) (providing exceptions to

mandate rule).        We have reviewed Blair’s arguments on appeal and

conclude that all of his challenges to his convictions and the

majority of his sentencing issues are foreclosed by the mandate

rule.

            To   the     extent        that     Blair’s         challenges      to     the

adjustments under U.S. Sentencing Guidelines §§ 3B1.3 & 3C1.1

(2009) are not foreclosed by the mandate rule and are otherwise

properly    before     this     court,    we    find      no    clear   error    in    the

application of those adjustments.                   United States v. Alvarado

Perez, 609 F.3d 609, 612 (4th Cir. 2010) (providing standard).

Accordingly,     we    affirm    the     judgment.         We    dispense    with     oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                                AFFIRMED




                                           3